Exhibit 10.3

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

WARRANT TO PURCHASE COMMON STOCK

OF

CAMBRIDGE HEART, INC.

THIS WARRANT (the “Warrant”) certifies that, for value received,
                                         (the “Holder”), is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after the date hereof (the “Initial Exercise Date”)
and on or prior to 5:00 p.m. (New York City time) on December 23, 2014 (the
“Expiration Date”) but not thereafter, to subscribe for and purchase from
Cambridge Heart, Inc., a Delaware corporation (the “Company”), up to
             [calculated as follows: the quotient obtained by dividing
(a) number of Preferred Shares purchased by such Holder x $1000 x 30% by
(b) 0.082] shares of the Common Stock of the Company (the “Warrant Shares”) at a
purchase price per share equal to $0.142 (the “Exercise Price”). This Warrant,
together with other warrants of like tenor issued pursuant to the Purchase
Agreement (as defined below) and having the same Expiration Date, are
collectively referred to as the “Long-Term Warrants.”

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Securities Purchase Agreement
(the “Purchase Agreement”), dated as of December 23, 2009, among the Company and
the purchasers signatory thereto.

Section 2. Exercise.

a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made at any time or times on or after the Initial Exercise Date
and on or before the Expiration Date by delivery to the Company of a duly
executed facsimile copy of the Notice of Exercise Form annexed hereto as Exhibit
A and the payment of the Exercise Price for the Warrant Shares so purchased by
wire transfer or cashier’s check drawn on a United States bank. Upon exercise of
the Warrant, the Company shall issue and deliver to the person or person
entitled to receive the same, a certificate or certificates for the number of
Warrant Shares issuable upon such exercise.

 

1



--------------------------------------------------------------------------------

b) Cashless Exercise. A Holder organized as a partnership, limited liability
company or other investment fund that has certified to the Company in writing
that it will liquidate such partnership, limited liability company or other
investment fund on or before June 30, 2011 (a “Liquidating Fund”), and any
transferee to whom a Liquidating Fund may transfer this Warrant in accordance
with the provisions of Sections 4 and 5(a), may thereafter, at its option,
exchange this Warrant on a cashless basis, in whole or in part (a “Cashless
Exercise”), for the number of Warrant Shares determined in accordance with this
Section 2(b) by delivery to the Company of a duly executed facsimile copy of the
Notice of Exercise Form annexed hereto indicating the Holder’s intent to effect
such exchange. In connection with any Cashless Exercise, the Company shall issue
to the Holder the number of Warrant Shares equal to the quotient obtained by
dividing [(A-B) (X)] by (A), where:

 

(A)   =   the average closing price for the five Trading Days immediately
preceding the date of such election; (B)   =   the Exercise Price; and (X)   =  
the number of shares covered by the Warrant which the Holder has elected to
exchange pursuant to this Section 2(b).

c) Mechanics of Exercise.

i. Authorization of Common Stock. The Company covenants that during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of all of
the shares of Common Stock issuable upon the exercise of the Warrant. The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
covenants that the Warrant Shares which may be issued upon the exercise of the
purchase rights represented by this Warrant will, upon exercise of the purchase
rights represented by this Warrant, be duly authorized, validly issued, fully
paid and nonassessable and free from all taxes, liens and charges in respect of
the issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue). The Company will take all such reasonable
action as may be necessary to assure that the Warrant Shares may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be listed.

 

2



--------------------------------------------------------------------------------

ii. Delivery of Certificates Upon Exercise. Certificates for the Warrant Shares
purchased hereunder shall be delivered to the Holder within three (3) Trading
Days from the delivery to the Company of the Notice of Exercise Form, surrender
of this Warrant and payment of the Warrant Exercise Price as set forth above
(“Warrant Security Delivery Date”). This Warrant shall be deemed to have been
exercised on the date the payment of the principal amount is received by the
Company. The Warrant Shares shall be deemed to have been issued, and the Holder
or any other person so designated to be named therein shall be deemed to have
become a holder of record of such security for all purposes, as of the date the
Warrant has been exercised by payment to the Company of the principal amount and
all taxes required to be paid by the Holder, if any, pursuant to
Section 2(c)(ii) prior to the issuance of such security, have been paid.

iii. Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the time of delivery of the certificate
or certificates representing the Warrant Shares, deliver to the Holder a new
Warrant evidencing the rights of such Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.

iv. Rescission Rights. If the Company fails to deliver to the Holder a
certificate or certificates representing the Warrant Shares pursuant to
Section 2(c)(ii) by the Warrant Security Delivery Date, then the Holder will
have the right to rescind such exercise.

v. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

vi. Closing of Books. The Company will not close its records in any manner which
prevents the timely exercise of this Warrant, pursuant to the terms hereof.

vii. Compensation for Buy-In on Failure to Timely Deliver Shares Upon Exercise.
In addition to any other rights available to the Holder, if

 

3



--------------------------------------------------------------------------------

the Company fails to deliver the Warrant Share Certificates within seven
(7) Trading Days after the Warrant Security Delivery Date and the Holder
purchases (in an open market transaction or otherwise) shares of Common Stock
(“Bought Shares”) to deliver in satisfaction of a sale by the Holder of the
shares of Common Stock which the Holder was entitled to receive from the Company
on exercise of this Warrant (a “Buy-In”), then the Company shall pay in cash to
the Holder (in addition to any remedies available to or elected by the Holder)
the amount by which (A) the Holder’s total purchase price (including brokerage
commissions, if any) for the Bought Shares exceeds (B) the Exercise Price for
such Warrant Shares, together with interest thereon at a rate of 15% per annum,
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty). For
example, if the Holder purchases shares of Common Stock having a total purchase
price of $11,000 to cover a Buy-In with respect to $10,000 (based on the
Exercise Price) of Warrant Shares, the Company shall be required to pay the
Subscriber $1,000, plus interest. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In.

d) Call Provision. Subject to the provisions of this Section 2(c), if after the
Closing Date the closing price for the Company’s Common Stock on the primary
Trading Market on which the Common Stock is then listed or if the Common Stock
is not then listed or quoted on the Trading Market (and if prices for the Common
Stock are then reported in the “Pink Sheets” published by the Pink OTC Markets,
Inc. or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock
reported for each of twenty (20) consecutive Trading Days (each such period, a
“Measurement Period”, which period shall not have commenced until after the
Closing Date), exceeds $0.284, subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock (the “Threshold Price”), then the Company may elect to
purchase all or any portion of this Warrant for which a Notice of Exercise has
not been delivered as of the date that is 30 days after the delivery of the Call
Notice (as defined below) (the “Call Purchase Date”) at a price of $0.001 per
Warrant Share (the “Call Price”). To exercise this right, the Company must
deliver to the Holder an irrevocable written notice within ten (10) Trading Days
after the end of any applicable Measurement Period (a “Call Notice”), indicating
the number of Warrant Shares that the Company elects to purchase on the Call
Purchase Date for the Call Price. The parties agree that any Notice of Exercise
delivered following a Call Notice shall first reduce to zero the number of
Warrant Shares subject to the Call Notice prior to reducing the remaining
Warrant Shares available for purchase under this Warrant. In furtherance
thereof, the Company covenants and agrees that it will honor all Notices of
Exercise with respect to Warrant Shares subject to a Call Notice that are
tendered through 6:30 p.m. (New York City time) on the Trading Day immediately
before the Call Purchase Date. Subject again to the provisions of this
Section 2(c), after any subsequent Measurement Period, the Company may deliver
subsequent Call Notices for any portion of this Warrant for which the Holder
shall not have delivered a Notice of Exercise.

 

4



--------------------------------------------------------------------------------

[TO BE INCLUDED IN BAILARD INVESTMENT WARRANT ONLY: e) Limitation on Exercise.
The Company shall not effect any exercise of this Warrant, and a Holder shall
not have the right to exercise any portion of this Warrant, pursuant to
Section 2(a), Section 2(b) or otherwise, to the extent that after giving effect
to such issuance after exercise as set forth on the applicable Notice of
Exercise, such Holder (together with such Holder’s Affiliates, and any other
person or entity acting as a group together with such Holder or any of such
Holder’s Affiliates), as set forth on the applicable Notice of Exercise, would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below); provided, however, that this provision shall not apply (i) as
specifically provided in this Warrant as an exception to this provision or
(ii) while there is outstanding a tender offer for any or all of the shares of
the Company’s Common Stock. For purposes of the foregoing sentence, the number
of shares of Common Stock beneficially owned by such Holder and its Affiliates
shall include the number of shares of Common Stock issuable upon exercise of
this Warrant with respect to that such determination is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon
(A) exercise of the remaining, nonexercised portion of this Warrant beneficially
owned by such Holder or any of its Affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other Warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by such Holder or any of its Affiliates. Except as set forth in the
preceding sentence, for purposes of this Section 2(e), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder, it being acknowledged by the
Holder that the Company is not representing to such Holder that such calculation
is in compliance with Section 13(d) of the Exchange Act and such Holder is
solely responsible for any schedules required to be filed in accordance
therewith. To the extent that the limitation contained in this Section 2(e)
applies, the determination of whether this Warrant is exercisable (in relation
to other securities owned by such Holder together with any Affiliates) and of
which portion of this Warrant is exercisable shall be in the sole discretion of
the Holder, and the submission of a Notice of Exercise shall be deemed to be the
Holder’s determination of whether this Warrant is exercisable (in relation to
other securities owned by such Holder together with any Affiliates) and of which
portion of this Warrant is exercisable, in each case subject to such aggregate
percentage limitation, and the Company shall have no obligation to verify or
confirm the accuracy of such determination. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 2(e), in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Form 10-Q or Form 10-K, as the case may be, (y) a more recent public
announcement by the Company or, if more recent, (z) any other notice by the
Company or the Company’s transfer agent setting forth the number of shares of
Common Stock outstanding. Upon the written or oral request of the Holder, the
Company shall within two (2) Trading Days confirm orally and in writing to such
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be

 

5



--------------------------------------------------------------------------------

determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by such Holder or its Affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
The “Beneficial Ownership Limitation” shall be 4.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 2(e) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.]

Section 3. Certain Adjustments.

a) Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (A) pays a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to the Short-Term Warrants or Long-Term Warrants), (B) subdivides
outstanding shares of Common Stock into a larger number of shares, (C) combines
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (D) issues by reclassification of shares of
the Common Stock any shares of capital stock of the Company, then in each case
the Exercise Price shall be multiplied by a fraction of which the numerator
shall be the number of shares of Common Stock (excluding treasury shares, if
any) outstanding before such event and of which the denominator shall be the
number of shares of Common Stock outstanding after such event. Any adjustment
made pursuant to this Section 3(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification.

b) Fundamental Transaction. In case of any reclassification, capital
reorganization, exchange of shares, liquidation, recapitalization or change of
the Common Stock (other than as a result of a subdivision, combination, stock
dividend or reclassification provided for in Section 3(a) hereof), or in case of
any consolidation or merger of the Company with or into another corporation or
entity (other than a merger with a subsidiary in which merger the Company is the
continuing corporation and which does not result in any reclassification or
capital reorganization or change of the outstanding Common Stock) or in case of
any sale, lease or conveyance to another corporation or entity of all or
substantially all of the assets of the Company, then the Company shall, as a
condition precedent to such transaction, cause lawful and effective provisions
to be made (and duly executed documents evidencing the same from the Company or
its successor shall be delivered to the Holder) so that the Holder shall have
the right thereafter upon exercise of this Warrant, to purchase the kind and
amount of shares of stock and other securities and property receivable upon such
reclassification,

 

6



--------------------------------------------------------------------------------

capital reorganization, exchange of shares, liquidation, recapitalization,
change, consolidation, merger, sale or conveyance by a holder of the number of
shares of Common Stock which might have been received upon conversion of this
Warrant immediately prior to such reclassification, capital reorganization,
exchange of shares, liquidation, recapitalization, change, consolidation,
merger, sale or conveyance, and in any such event, such provision shall include
provision for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for herein. The Company shall not effect
any such consolidation, merger, sale, transfer or other disposition described
above, unless prior to or simultaneously with the consummation thereof the
successor corporation (if other than the Company) resulting from such
consolidation or merger or the corporation purchasing or otherwise acquiring
such assets shall assume, by written instrument executed and mailed or delivered
to the Holder of this Warrant at the last address of the Holder appearing on the
books of the Company, the obligation to deliver to the Holder such shares of
stock, securities, cash or properties as, in accordance with the foregoing
provisions, the Holder may be entitled to acquire. The above provisions of this
paragraph shall similarly apply to successive reorganizations,
reclassifications, exchanges, liquidations, recapitalizations, changes,
consolidations, mergers, sales, transfers or other dispositions, if any.

c) Calculations. All calculations and adjustments to the Exercise Price under
this Section 3 shall be made to the nearest cent or the nearest 1/100th of a
share, as the case may be. For purposes of this Section 3, the number of shares
of Common Stock outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) outstanding.

d) Notice to Holders. The Company shall promptly give written notice of any
adjustment under this Section 3 to each Holder, which notice shall include a
brief statement of the facts requiring such adjustment.

e) Voluntary Adjustment By Company. The Company may at any time during the term
of this Warrant reduce the then current Exercise Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.

Section 4. Transfer of Warrant.

a) Transferability. Subject to compliance with any applicable securities laws
and the conditions set forth in Sections 5(a) and 4(d) hereof and to the
provisions of Section 4.1 of the Purchase Agreement, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
at the principal office of the Company, together with a written assignment of
this Warrant substantially in the form attached hereto duly executed by the
Holder or its agent or attorney and funds sufficient to pay any transfer taxes
payable upon the making of such transfer. Upon such surrender and, if required,
such payment, the Company shall execute and deliver a new Warrant or Warrants in
the name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued.

 

7



--------------------------------------------------------------------------------

b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.

c) Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time. The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary

d) Transfer Restrictions. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be registered pursuant to an effective registration statement under the
Securities Act and under applicable state securities or blue sky laws, the
Company may require, as a condition of allowing such transfer (i) that the
Holder or transferee of this Warrant, as the case may be, furnish to the Company
a written opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions) to the
effect that such transfer may be made without registration under the Securities
Act and under applicable state securities or blue sky laws, (ii) that the holder
or transferee execute and deliver to the Company an investment letter in form
and substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a) promulgated under the Securities
Act or a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act.

Section 5. Miscellaneous.

a) Title to the Warrant. Prior to the Expiration Date and subject to compliance
with applicable laws and Section 4 of this Warrant, this Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the Holder in person or by duly authorized attorney, upon surrender
of this Warrant together with the Assignment Form annexed hereto properly
endorsed. The transferee shall sign an investment letter in form and substance
reasonably satisfactory to the Company.

b) No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the aggregate Exercise Price, the Warrant Shares so purchased shall be and be
deemed to be issued to such Holder as the record owner of such shares as of the
close of business on the later of the date of such surrender or payment.

 

8



--------------------------------------------------------------------------------

c) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or certificate, if mutilated, the Company will make
and deliver a new Warrant or certificate of like tenor and dated as of such
cancellation, in lieu of such Warrant or certificate.

d) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

e) Authorized Shares.

i. The Company covenants that during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the shares of Common Stock issuable
upon exercise of the Warrant. The Company further covenants that its issuance of
this Warrant shall constitute full authority to its officers who are charged
with the duty of executing certificates to execute and issue the necessary
certificates for the Warrant Shares upon the exercise of the purchase rights
under this Warrant. The Company will take all such reasonable action as may be
necessary to assure that such Warrant Shares may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
the Trading Market upon which the Common Stock may be listed.

ii. Except and to the extent as waived or consented to by the Holder, the
Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant or the Warrant Shares, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate to protect the rights of Holder as
set forth in this Warrant and the Warrant Shares against impairment. Without
limiting the generality of the foregoing, the Company will (a) take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable Warrant Shares upon the exercise
of this Warrant and (b) use commercially reasonable efforts to

 

9



--------------------------------------------------------------------------------

obtain all such authorizations, exemptions or consents from any public
regulatory body having jurisdiction thereof as may be necessary to enable the
Company to perform its obligations under this Warrant and the Warrant Shares.

Before taking any action which would result in an adjustment in the Warrant
Shares for which this Warrant is exercisable, the Company shall obtain all such
authorizations or exemptions thereof, or consents thereto, as may be necessary
from any public regulatory body or bodies having jurisdiction thereof.

f) Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

g) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not then registered, will have restrictions
upon resale imposed by state and federal securities laws.

h) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Expiration
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.

i) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement.

j) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

k) Remedies. Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

l) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and

 

10



--------------------------------------------------------------------------------

be binding upon the successors of the Company and the successors and permitted
assigns of Holder. The provisions of this Warrant are intended to be for the
benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder.

m) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the holders of a majority in
interest of the outstanding Warrant Shares under the Long Term Warrants;
provided, however, that this Warrant may not be modified or amended so as to
affect the number of Warrant Shares issued hereunder without the written consent
of the Holder.

n) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

o) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

********************

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

Dated: December 23, 2009

 

CAMBRIDGE HEART, INC. By:  

 

  Name: Ali Haghighi-Mood   Title: President and Chief Executive Officer

 

12



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

TO: CAMBRIDGE HEART, INC.

(1) The undersigned hereby elects to purchase              shares of Common
Stock of Cambridge Heart, Inc. pursuant to the terms of the attached Warrant,
and tenders herewith payment in full, together with all applicable transfer tax,
if any;

(2) Payment shall take the form of (check applicable box):

[    ] in lawful money of the United States; or

[    ] at the election of a Liquidating Fund (or permitted transferee of a
Liquidating Fund) in accordance with Section 2(b), the cancellation of such
number of Warrant Shares as is necessary, in accordance with the formula set
forth in subsection 2(b), to exercise this Warrant with respect to the maximum
number of Warrant Shares purchasable pursuant to the cashless exercise procedure
set forth in subsection 2(b). Payment shall take the form of lawful money of the
United States;

(3) Please issue a certificate or certificates representing said Common Stock in
the name of the undersigned or in such other name as is specified below:

 

 

 

 

The Common Stock shall be delivered to the following:

 

 

 

   

 

   

 

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

[TO BE INCLUDED IN BAILARD INVESTMENT WARRANT ONLY: It is the intention of the
Holder to comply with the provisions of Section 2(e) of the Warrant regarding
certain limits on the Holder’s right to exercise thereunder. The Holder believes
this exercise complies with the provisions of said Section 2(e). Nonetheless, to
the extent that, pursuant to the exercise effected hereby, the Holder would have
more shares than permitted under said Section, this notice should be amended and
revised, ab initio, to refer to the exercise which would result in the issuance
of shares consistent with such provision. Any exercise above such amount is
hereby deemed void and revoked.]

 

1



--------------------------------------------------------------------------------

[SIGNATURE OF HOLDER]

Name of Investing Entity or Individual:

 

 

Signature of Authorized Signatory of Investing Entity or Individual:

 

 

Name of Authorized Signatory:

 

 

Title of Authorized Signatory:

 

 

Date:



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to                                                              
whose address is                                          
                                       .

 

 

Dated:             ,         

 

  Holder’s Signature:   

 

    Holder’s Address:   

 

      

 

 

Signature Guaranteed:                                         

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.